Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
(1)	Claim 18, line 7, delete “monomers” and insert “monomer(s)”.
(2)	Claim 18, line 7, after “of” and before “at”, insert “the”.
(3)	Claim 18, line 8, delete “monomers” and insert “monomer(s)”.
(4)	Claim 18, line 12, after “polyol,” insert “wherein the at least one triisocyanate based on XDI is selected from the group consisting of XDI isocyanurates, XDI biurets, adducts of XDI and of triols, and their mixtures,”.
(5)	Claim 18, line 13, after “the” and before “ratio”, insert “molar”.
(6)	Claim 18, line 13, after “of” and before “aliphatic”, insert “the”.
(7)	Claim 18, line 14, after “the” and before “polyurethane”, insert “at least one”.
(8)	Claim 18, line 14, after “prepolymer” and before “to”, delete “having NCO endings”.
(9)	Claim 18, line 15, after “of” and before “used”, delete “diol(s)” and insert “the at least one polyester diol”.
(10)	Claim 18, line 15, after “the” and before “polyurethane”, insert “at least one”.
(11)	Claim 18, line 16, before “, denoted”, delete “having NCO endings”.
(12)	Claim 18, line 16, after “the” and before “and”, delete “polyester diol(s)” and insert “at least one polyester diol”.
(13)	Claim 18, line 17, before “a hydroxyl”, delete “polyester polyol(s) exhibit(s)” and insert “the at least one polyester polyol exhibits”.
(14)	Claim 19, line 1, after “The” and before “composition”, insert “two-component polyurethane-based adhesive”.

(16)	Claim 19, line 5, after “monomers” and before “and”, insert “other than XDI”.
(17)	Claim 19, line 6, after “said”, delete “mixture” and insert “mixtures”.
(18)	Claim 20, line 1, after “The” and before “composition”, insert “two-component polyurethane-based adhesive”.
(19)	Claim 20, line 2, after “diisocyanate” and before “selected”, delete “monomer is” and insert “monomer(s) is (are)”.
(20)	Claim 20, line 28, after “(1,4-H6-XDI),”, delete “and”.
(21)	Claim 21, line 1, after “The” and before “composition”, insert “two-component polyurethane-based adhesive”.
(22)	Claim 21, line 2, after “diisocyanate” and before “XDI”, delete “monomer comprises” and insert “monomer(s) comprise”.
(23)	Claim 23, line 1, after “The” and before “composition”, insert “two-component polyurethane-based adhesive”.
(24)	Claim 23, line 2, after “of” and before “aliphatic”, insert “the”.
(25)	Claim 23, line 3, after “the” and before “polyurethane”, insert “at least one”.
(26)	Claim 23, line 3, after “prepolymer” and before “to”, delete “having NCO endings A)”.
(27)	Claim 23, line 4, after “of” and before “based”, delete “triisocyanate(s)” and insert “the at least one triisocyanate”.
(28)	Claim 26, line 1, after “The” and before “composition”, insert “two-component polyurethane-based adhesive”.
(29)	Claim 26, line 2, after “is” and before “composition”, delete “a” and insert “the”.
(30)	Claim 27, line 1, after “The” and before “composition”, insert “two-component polyurethane-based adhesive”.
(31)	Claim 27, line 3, after “of” and before “-NCO”, insert “the”.

(33)	Claim 28, lines 2-3, after “of” and before “-OH”, insert “the”.
(34)	Claim 29, line 1, after “The” and before “composition”, insert “two-component polyurethane-based adhesive”.
(35)	Claim 29, line 1, after “-NCO” and before “and”, insert “component”.
(36)	Claim 29, lines 1-2, after “and” and before “, which”, delete “-OH components” and insert “the –OH component”.
(37)	Claim 29, line 2, after “the” and before “ratio”, insert “molar”.
(38)	Claim 29, line 3, after “of” and before “component”, delete “NCO” and insert “the -NCO”.
(39)	Claim 29, line 4, after “of” and before “component”, delete “OH” and insert “the -OH”.
(40)	Claim 30, line 2, after “the” and before “adhesive”, insert “two-component polyurethane-based”.
(41)	Claim 30, line 3, after “-NCO” and before “in”, delete “and -OH components” and insert “component and the -OH component”.
(42)	Claim 30, line 3, after “in” and before “crosslinked”, delete “the” and insert “a”.
(43)	Claim 32, line 1, after “for” and before “of”, delete “the manufacture” and insert “manufacturing”.
(44)	Claim 32, line 3, after “-NCO” and before “to”, delete “and -OH components” and insert “component and the -OH component”.
(45)	Claim 33, line 3, after “the”, delete “solvent or solvents” and insert “at least one solvent”.
(46)	Cancel claim 24.
(47)	Cancel claim 34.
Authorization for this examiner’s amendment was given in an interview with Allyn B. Elliott on 01/27/2022.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kinzelmann et al. in view of Sawada et al. disclose a two-component polyurethane-based adhesive composition. In light of data in the present specification and the persuasive declaration filed on 09/08/2020 and 12/07/2021, the applicants provide evidence of unexpected or surprising results for the two-component polyurethane-based adhesive composition over the cited prior art by establishing the criticality of using triisocyanate based on XDI. Accordingly, the rejection based on Kinzelmann et al. in view of Sawada et al. is withdrawn.
Further, Yamazaki et al. (4,389,519) was found upon updating the searches. Yamazaki et al. discloses a composition for polyurethane adhesives comprising triisocyanate of formula (1) wherein R can be aromatic (see Abstract and col. 1, lines 5-7). Given that triisocyanate of formula (1) has structure having aromatic ring overlap with XDI, triisocyanate of formula (1) having aromatic ring is triisocyanate based on XDI. The triisocyanate of formula (1) having aromatic ring (i.e. triisocyanate based on XDI) produces a composition that exhibits excellent adhesion, heat resistance and weatherability, and is solvent-free or high solid requiring a small amount of solvent over composition comprising the known isocyanates such as TDI and MDI as well as HDI, XDI, IPDI and their adducts with polyhydric alcohols (see col. 1, lines 13-16, col. 1, lines 26-31 and col. 1, lines 61-68). However, in light of the Examiner’s amendment set forth above, Yamazaki et al. would not be applicable for rejection of present claims. Specifically, given that Yamazaki et al. disclose triisocyanate of formula (1) having aromatic ring and given that present claim recite specific triisocyanate based on XDI is selected from XDI isocyanurates, XDI biurets and adducts of XDI and of triols, and their mixtures that are not disclosed by Yamazaki et al., Yamazaki et al. cannot be used as the prior art against the claims. 
Therefore, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787